DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17, drawn to a portable ledge apparatus, classified in A45F 3/24.
II.	Claims 18-20, drawn to a height-adjustment assembly for a suspended load, classified in D07B 1/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as for use with a winch or pulley assembly.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their 

different classification;

(b)	the inventions have acquired a separate status in the art due to their recognized 

divergent subject matter;

(c)	the inventions require a different field of search (for example, searching 

different classes/subclasses or electronic resources, or employing different 

search queries);

(d)	the prior art applicable to one invention would not likely be applicable to 

another invention;

(e)	the inventions are likely to raise different non-prior art issues under

35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.	



Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Nicholas Garner on March 23, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 


18-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:  On page 13, in paragraph 0033, line 5:  The term “Figures” should be changed to --Figure--.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 4 and 16 are objected to because of the following informalities:  
1)	In claim 1, line 4:  The term --to-- should be inserted after the term “connected”.
2)	In claim 3, line 1 and in claim 4, line 1:  The number “1” should be changed to 
--2-- (in order to provide proper antecedent basis for the claimed limitations of the longitudinal said baffles and the transverse said baffles).

3)	In claim 3, line 3:  The term “first” should be changed to --second--.
4)	In claim 16, line 2:  The term --to-- should be inserted after the term “coupled”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The structural cooperation between the “bottom strap” as recited in claim 11 with the other elements of the portable ledge apparatus as recited in claim 1 cannot be properly ascertained, thereby rendering claim 11 indefinite.  Similarly, the structural cooperation between the “wear patch” as recited in claim 12 with the other elements of the portable ledge apparatus as recited in claim 1 is generally unclear, thereby rendering claim 12 indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Dependent claim 5 is considered to recite positively a human organism since it contains the limitation “wherein the baffles are positioned to align below a person lying on top of the inflatable platform.”  (The examiner respectfully suggests inserting the phrase --configured to be-- before the term “positioned” in order to overcome the rejection under 35 U.S.C. 101.) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 


prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,283,916 to Haro.  Haro shows the claimed limitations of a portable ledge apparatus comprising:  an inflatable platform (1) having a top (3), a bottom (4), and first and second longitudinal sides extending between the top thereof and the bottom thereof (as shown in Figure 1 and as described in column 4, lines 31-35); a plurality of baffles (5) coupled to and extending between the top (3) and the bottom (4) of the inflatable platform (1), including a first longitudinally-extending said baffle extending parallel with the first longitudinal side of the inflatable platform (1), a second longitudinally-extending said baffle extending parallel with the second longitudinal side of the inflatable platform, and additional said baffles (5) extending between the longitudinal sides of the inflatable platform (1) (also as shown in Figure 1 and as described in column 4, lines 33-37); and one or more suspension members (6, 7) connected (via element 2) to the inflatable platform (1) (also as shown in Figure 1 and as described in column 4, lines 31-33 & 41-49).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2010/0299837 to Yandle in view of Haro ‘916.  With respect to claim 1, Yandle shows the claimed limitations of a portable ledge apparatus (20) comprising:  an inflatable platform (44) (as shown in Figure 2 and as described on page 2, in paragraph 0065); and a plurality of suspension straps connected to the inflatable platform (i.e., the harness as shown in Figure 7 and as described on page 3, in paragraph 0068), wherein the suspension straps are connected to the inflatable platform (44) so that a load on the inflatable platform is distributed across the suspension straps when the portable ledge apparatus (20) is anchored at a single point (also as shown in Figure 7 and as described on page 3, in paragraph 0068).  With 

further respect to claim 1 and with respect to claim 5, although Yandle further discloses that  “a variety of constructions…can be employed” for the apparatus (see page 2, paragraph 0065), Yandle does not specifically disclose that the inflatable platform (44) includes a plurality of 
baffles, wherein the baffles are configured to be positioned to align below a person lying on top of the inflatable platform.  Haro shows the claimed limitations of a portable ledge apparatus comprising:  an inflatable platform (1) including a plurality of baffles (5) (as shown in Figure 1 and as described in column 4, lines 31-37); and a plurality of suspension members (6) connected to the inflatable platform (1), wherein the suspension members are connected to the inflatable platform so that a load on the inflatable platform is distributed across the suspension members when the portable ledge apparatus is anchored at a single point (7) (also as shown in Figure 1 and as described in column 4, lines 41-49), and wherein the baffles (5) are configured to be positioned to align below a person lying on top of the inflatable platform (1) (as shown in Figures 2 & 3 and as described in column 4, lines 50-53).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus of Yandle with a plurality of baffles, wherein the baffles are configured to be positioned to align below a person lying on top of the inflatable platform, in order to provide a substantially level support surface for a person lying on top of the inflatable platform, thereby helping to impart enhanced user comfort and support (see Haro ‘916, column 4, lines 33-37).
With respect to claims 11 and 15, Yandle further shows the claimed limitations of a bottom strap (62) and a rainfly (84) having a wedge of fabric to allow the rainfly to be moved to .

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yandle ‘837 in view of Haro ‘916 as applied to claim 1 above, and further in view of U.S. Pat. No. 4,908,895 to Walker.  Yandle as modified by Haro does not specifically disclose conditions wherein the baffles (5) include a plurality of transverse said baffles and a plurality of longitudinal said baffles; wherein a first longitudinal said baffle is positioned adjacent to a first longitudinal side of the inflatable platform and a second longitudinal said baffle is positioned adjacent to a first longitudinal side of the inflatable platform; wherein transverse said baffles are spaced-apart at intervals from adjacent a first end of the inflatable platform to adjacent a second end of the inflatable platform, and wherein longitudinal said baffles extend between the first end of the inflatable platform and the second end of the inflatable platform; and wherein the inflatable platform has a first longitudinally-extending sub-chamber formed by a first longitudinal said baffle, the top of the inflatable platform, the bottom of the inflatable platform and a first said longitudinal side of the inflatable platform, wherein the inflatable platform has a second longitudinally-extending sub-chamber formed by a second longitudinal said baffle, the top of the inflatable platform, the bottom of the inflatable platform and a second said longitudinal side of the inflatable platform, and wherein the inflatable platform has a plurality of transversely-extending sub-chambers each being formed by adjacent transverse said baffles, the top of the inflatable platform and the bottom of the inflatable platform.  


Walker ‘895 provides the basic teaching of a portable ledge apparatus comprising an inflatable platform (20) including a plurality of baffles; wherein the baffles include a plurality of 
transverse said baffles (31) and a plurality of longitudinal said baffles (36A, 36B) (as shown in Figures 5-8 and as described in column 3, lines 40-44 & 57-59 and in column 4, lines 1-6 & 20-22); wherein a first longitudinal said baffle (36A) is positioned adjacent to a first longitudinal side (23) of the inflatable platform (20) and a second longitudinal said baffle (36B) is positioned adjacent to a second (24) longitudinal side of the inflatable platform (as shown in Figures 1 & 5 and as described in column 4, lines 45-48); wherein transverse said baffles (31) are spaced-apart at intervals from adjacent a first end (26) of the inflatable platform to adjacent a second end (27) of the inflatable platform, and wherein longitudinal said baffles (36A, 36B) extend between the first end of the inflatable platform and the second end of the inflatable platform (as shown in Figures 5-8 and as described in column 3, lines 57-59 and in column 4, lines 4-5, 36-38 & 45-48); and wherein the inflatable platform (20) has a first longitudinally-extending sub-chamber (37A) formed by a first longitudinal said baffle (36A), the top (21) of the inflatable platform, the bottom (22) of the inflatable platform and a first said longitudinal side (23) of the inflatable platform, wherein the inflatable platform has a second longitudinally-extending sub-chamber (37B) formed by a second longitudinal said baffle (36B), the top (21) of the inflatable platform, the bottom (22) of the inflatable platform and a second (24) said longitudinal side of the inflatable platform (as shown in Figures 1 & 5 and as described in column 3, lines 40-44 and in column 4, lines 45-49), and wherein the inflatable platform (20) has a plurality of transversely-extending sub-chambers (32) each being formed by adjacent transverse said 

baffles (31), the top (21) of the inflatable platform and the bottom (22) of the inflatable platform (as shown in Figures 1 & 8 and as described in column 3, lines 40-44 and in column 4, 
lines 36-40).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus of Yandle as modified by Haro with a plurality of baffles including a plurality of transverse said baffles and a plurality of longitudinal said baffles; wherein a first longitudinal said baffle is positioned adjacent to a first longitudinal side of the inflatable platform and a second longitudinal said baffle is positioned adjacent to a first longitudinal side of the inflatable platform; wherein transverse said baffles are spaced-apart at intervals from adjacent a first end of the inflatable platform to adjacent a second end of the inflatable platform, and wherein longitudinal said baffles extend between the first end of the inflatable platform and the second end of the inflatable platform; and wherein the inflatable platform has a first longitudinally-extending sub-chamber formed by a first longitudinal said baffle, the top of the inflatable platform, the bottom of the inflatable platform and a first said longitudinal side of the inflatable platform, wherein the inflatable platform has a second longitudinally-extending sub-chamber formed by a second longitudinal said baffle, the top of the inflatable platform, the bottom of the inflatable platform and a second said longitudinal side of the inflatable platform, and wherein the inflatable platform has a plurality of transversely-extending sub-chambers each being formed by adjacent transverse said baffles, the top of the inflatable platform and the bottom of the inflatable platform, since this type of baffle arrangement for an inflatable platform has long been known in the art as taught by Walker ‘895.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yandle ‘837 in view of Haro ‘916 as applied to claim 1 above, and further in view of Walker ‘895 and U.S. Pat. No. 4,688,283 to Jacobson et al.  Yandle as modified by Haro does not specifically disclose a condition wherein the inflatable platform (44) includes a plurality of transverse-extending sub-chambers, a plurality of longitudinally-extending sub-chambers, and insulation positioned within said sub-chambers.  As stated in the preceding paragraph, Walker ‘895 provides the basic teaching of an inflatable platform (20) including a plurality of transverse-extending sub-chambers (32) a plurality of longitudinally-extending sub-chambers (37A, 37B) (as shown in Figures 1, 5 & 8 and as described in column 3, lines 40-44 and in column 4, lines 36-40 & 45-49); moreover, Jacobson et al. provide the basic teaching of a portable ledge apparatus comprising an inflatable platform including a plurality of internal sub-chambers (20, 22, 28, 30, 32, 34) and insulation (40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62) positioned within the sub-chambers (see Figures 1-4; column 3, lines 10-23 and column 6, lines 44-48).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus of Yandle as modified by Haro with an inflatable platform which includes a plurality of transverse-extending sub-chambers and a plurality of longitudinally-extending sub-chambers, since this type of sub-chamber arrangement for an inflatable platform has long been known in the art as taught by Walker ‘895; furthermore, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus of Yandle as modified by Haro and as further modified by Walker ‘895 


with insulation positioned within said sub-chambers in order to “[reduce] the convective circulation of air from hot to cold, and by impeding…radiative heat losses”, thereby helping to impart enhanced user comfort (see Jacobson et al. ‘283, column 6, lines 44-48).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yandle ‘837 in view of Haro ‘916 as applied to claim 1 above, and further in view of Jacobson et al. ‘283.  Yandle as modified by Haro does not specifically disclose conditions wherein the inflatable platform (44) includes a plurality of sub-chambers with air spaces therein to inhibit conductive heat loss, wherein the inflatable platform includes insulation positioned with said sub-chambers to inhibit convective heat loss, and wherein the inflatable platform includes a reflective member to inhibit radiant heat loss.  As stated in the preceding paragraph, Jacobson et al. provide the basic teaching of a portable ledge apparatus comprising an inflatable platform including a plurality of internal sub-chambers (20, 22, 28, 30, 32, 34) and insulation (40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62) positioned within the subchambers (see Figures 1-4; column 3, lines 10-23 and column 6, lines 44-48); moreover, Jacobson et al. further teach conditions wherein the sub-chambers (20, 28, 32) include air spaces therein and wherein the inflatable platform includes a reflective member (70) (see Figures 7 & 8; column 4, lines 26-32 & 42-57 and column 9, lines 6-21).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus of Yandle as modified by Haro with an inflatable platform including a plurality of sub-chambers with air spaces therein to inhibit 


conductive heat loss, wherein the inflatable platform includes insulation positioned with said sub-chambers to inhibit convective heat loss, and wherein the inflatable platform includes a 
reflective member to inhibit radiant heat loss, in order to increase “the insulative features” of the inflatable platform, thereby helping to impart enhanced user comfort (see Jacobson et al. ‘283, column 9, lines 12-21).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yandle ‘837 in view of Haro ‘916 as applied to claim 1 above, and further in view of U.S. Pat. No. 4,644,597 to Walker.  Yandle as modified by Haro do not specifically disclose conditions wherein each said baffle (5) has one or more apertures extending therethrough, includes a plurality of elongate, vertically-extending strips between which respective apertures extend, and wherein each said baffle (5) includes a plurality of elongate, horizontally-extending strips between which the vertically-extending strips extend.  Walker ‘597 provides the basic teaching of a portable ledge apparatus comprising:  an inflatable platform (50) including a plurality of baffles (61, 62), wherein each said baffle has one or more apertures (66, 79) extending therethrough, includes a plurality of elongate, vertically-extending strips between which respective apertures extend (as shown in Figures 10 & 11), and wherein each said baffle includes a plurality of elongate, horizontally-extending strips between which the vertically-extending strips extend (also as shown in Figures 10 & 11) (please also refer to Figures 9 & 12; column 5, lines 3-68 and column 6, lines 1-8).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus 

of Yandle as modified by Haro with a plurality of baffles, wherein each said baffle has one or more apertures extending therethrough, includes a plurality of elongate, vertically-extending 
strips between which respective apertures extend, and wherein each said baffle includes a plurality of elongate, horizontally-extending strips between which the vertically-extending strips extend, since this type of baffle configuration facilitates airflow within the inflatable platform and has long been known in the art as taught by Walker ‘597 (see Walker ‘597, column 5, lines 46-47 and column 6, lines 7-8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yandle ‘837 in view of Haro ‘916 as applied to claim 1 above, and further in view of U.S. Pat. No. 5,474,361 to Hwang et al.  Yandle as modified by Haro does not specifically disclose the use of a connector coupled to a suspension web of at least one of the suspension straps to allow the portable ledge apparatus (20) to be coupled to another portable ledge apparatus.  Hwang et al. provide the basic teaching of a portable ledge apparatus (1, 2) comprising:  an inflatable platform (2) and a plurality of straps (12-12’’’) connected to the inflatable platform (via element 1), and further including a connector (14, 14’, 15, 15’) coupled to a suspension web (11-11’’’) of at least one of the straps (see Figures 1-3; column 1, lines 44-52 and column 2, lines 1-14).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus of Yandle as modified by Haro with a connector coupled to a suspension web of at least one of the suspension straps to allow the portable ledge 


apparatus to be coupled to another portable ledge apparatus, and also in order to allow the inflatable platform to be adjusted and maintained in an angled configuration to accommodate a 
user in a seated position, thereby further helping to impart enhanced user comfort and support (see Hwang et al. ‘361, column 2, lines 5-14).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yandle ‘837 in view of Haro ‘916 as applied to claim 1 above, and further in view of U.S. Pat. App. Pub. No. 2012/0210511 to Davis.  Yandle as modified by Haro does not specifically disclose the use of a plurality of links coupled to at least one of the suspension straps to allow asymmetric suspension of the portable ledge apparatus (20).  Davis ‘511 provides the basic teaching of a portable ledge apparatus comprising an inflatable platform (2), a plurality of suspension straps (20, 20a, 20b) connected to the inflatable platform, and a plurality of links coupled to at least one of the suspension straps (as shown in Figures 2, 3, 5 & 13) to allow asymmetric suspension of the portable ledge apparatus (please also refer to Figures 7 & 8; page 2, paragraphs 0027 & 0028 and page 4, paragraph 0037).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the portable ledge apparatus of Yandle as modified by Haro with a plurality of links coupled to at least one of the suspension straps to allow asymmetric suspension of the portable ledge apparatus, in order to “[provide] for an equal distribution of weight across [the top of the inflatable platform]” which “[removes] possible pain causing stress concentrations during lifting [of a user]”, thereby further helping to impart enhanced user comfort and support (see Davis ‘511, page 4, paragraph 0037).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the portable ledge apparatus of Yandle ‘837 as modified by Haro ‘916 to include the structural limitation of the wear patch as recited in claim 12 and as explicitly defined in the specification.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the portable ledge apparatus of Yandle ‘837 as modified by Haro ‘916 to include the highly detailed structural limitation of the adjustable strap as particularly recited in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Schindfessel et al. ’748, Stickler et al. ‘539, Beurguet et al. ‘833, Davis ‘977, Beurguet et al. ‘203, Dorstewitz ‘417, Dorstewitz ‘568, Curry ‘073, Valencia ‘206, Arai ‘155, Timmerman ‘534, Paulson ‘657, Weedling ‘873, Tai ‘056, Marinberg et al. ‘324, Chiou ‘485, 

Walker ‘729, Moran et al. ‘474, Andrew et al. ‘333, Jones et al. ‘145, Ellis ‘750, Leathers et al. ‘075, Rice et al. ‘916, Rice et al. ‘782, Phillips ‘324, Sawyer ‘781, Seely ‘581 and Schindfessel et al. ‘673.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673